                        Case 17-12560-KJC             Doc 3143        Filed 12/10/18        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         WOODBRIDGE GROUP OF COMPANIES,                                Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                       (Jointly Administered)
                               Debtors.


                            NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON DECEMBER 12 2018, AT 2:00 P.M. (ET)

         CONTESTED MATTER GOING FORWARD

         1.       Official Committee of Unsecured Creditors’ Motion to Revoke Pro Hac Vice Admission
                  of Joseph Sarachek [D.I. 2733, 10/3/18]

                  Objection Deadline: October 17, 2018, at 4:00 p.m. (ET)

                  Related Documents:

                          A.       Reply to Joseph Sarachek’s Opposition to Motion to Revoke Pro Hac Vice
                                   Admission [D.I. 2843, 10/22/18]

                          B.       Declaration of John A. Morris in Support of the Motion to Revoke
                                   [D.I. 2844, 10/22/18]

                  Objections\Responses Filed:

                          C.       Joseph Sarachek’s Opposition to Motion to Revoke Pro Hac Vice
                                   Admission [D.I. 2805, 10/17/18]

                          D.       Declaration of Joseph Sarachek in Support of Opposition to Motion to
                                   Revoke Pro Hac Vice Admission [D.I. 2806, 10/17/18]




         1
                  The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman Oaks,
         California 91423. Due to the large number of debtors in these cases, which are being jointly administered for
         procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of such information may be obtained on the
         website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC, or by contacting the
         undersigned counsel for the Debtors.



01:23910874.1
                         Case 17-12560-KJC        Doc 3143      Filed 12/10/18   Page 2 of 2



                          E.      Joinder of the Official Ad Hoc Unitholders’ Group to the Motion of the
                                  Official Committee of Unsecured Creditors to Revoke Pro Hac Vice
                                  Admission of Joseph Sarachek [D.I. 2850, 10/22/18]

                   Status: This matter will be going forward.


          Dated:    December 10, 2018              /s/ Ian J. Bambrick
                    Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                   Sean M. Beach (No. 4070)
                                                   Edmon L. Morton (No. 3856)
                                                   Ian J. Bambrick (No. 5455)
                                                   Betsy L. Feldman (No. 6410)
                                                   1000 North King Street
                                                   Wilmington, Delaware 19801
                                                   Tel: (302) 571-6600
                                                   Fax: (302) 571-1253

                                                   -and-

                                                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                   Kenneth N. Klee (pro hac vice)
                                                   Michael L. Tuchin (pro hac vice)
                                                   David A. Fidler (pro hac vice)
                                                   Jonathan M. Weiss (pro hac vice)
                                                   1999 Avenue of the Stars, 39th Floor
                                                   Los Angeles, California 90067
                                                   Tel: (310) 407-4000
                                                   Fax: (310) 407-9090

                                                   Counsel for the Debtors and
                                                   Debtors in Possession




                                                           2
01:23910874.1
